Exhibit 10.5

 

November 27, 2002

 

Mr. Richard Harris

295 S. Main Street

Andover, Massachusetts 01810

 

Dear Richard:

 

This will confirm our understanding with respect to your taking the position of
Chief Information Officer of the Search and Selection Operations (the “Specified
Operations”) of TMP Worldwide Inc. (“TMP”) in accordance with the terms of this
agreement. You and the Company hereby agree as follows:

 

1. The Company agrees to employ you and you agree to be employed by the Company
as Chief Information Officer of the Specified Operations, with such duties and
responsibilities with respect to the Company and its affiliates as the Company’s
Chief Executive Officer of the Specified Operations (“CEO”) or such other person
from time to time designated by the CEO to deal with matters related to this
agreement (the “Designee”) shall reasonably direct. You agree to devote your
best efforts, energies, abilities and full business time, skill and attention to
your duties. You agree to perform the duties and responsibilities assigned to
you to the best of your ability, in a diligent, trustworthy, businesslike and
efficient manner for the purpose of advancing the business of the Company and to
adhere to any and all of the employment policies of the Company. Your role in
this position will commence on December 1, 2002.

 

2. The term of this agreement is for a period of 3 years, provided, however,
that this agreement and your employment with the Company is subject to earlier
termination at any time as provided in Section 4 below.

 

3. In consideration for your services and other agreements hereunder, during
your employment the Company shall (a) pay you a base salary of $250,000 per year
(prorated for periods of less than a full year) in regular installments in
accordance with the Company’s payroll practice for salaried employees, (b)
provide you with medical, dental and disability coverage, if any, and 401(k)
plan, life insurance and other benefit plan eligibility, if any, comparable to
that regularly provided to other senior management in accordance with the
Company’s policies, (c) provide you with 4 weeks vacation per year in accordance
with the Company’s policies (prorated for periods of less than a full year), (d)
pay you a one time signing bonus in the aggregate amount of $50,000 within 30
days after your first day of employment hereunder, and (e) provide you with
reimbursement of all reasonable moving and relocation expenses incurred in
connection with your relocation from the United Kingdom to Massachusetts. On
each annual anniversary of your start date, the base salary hereunder shall be
increased by a percentage which is equal to the

 



--------------------------------------------------------------------------------

Mr. Richard Harris

November 27, 2002

Page 2

 

sum of (x) 2% and (y) the percentage increase, if any, in the “Consumer Price
Index—All Urban Consumers—U.S. City Average—All Items—Index Base Period 1982- 84
= 100” published by the United States Department of Labor’s Bureau of Labor
Statistics between (i) the then most recently ended 12-month period as of such
anniversary date and (ii) the 12-month period ending on the date which is one
year prior to such anniversary date.

 

4. You may terminate this agreement at any time upon 60 days’ prior written
notice. The Company may terminate this agreement at any time upon written
notice. This agreement shall also terminate automatically in the event you
should die or, in the reasonable determination of the Company, become unable to
perform by reason of physical or mental incompetency your obligations hereunder
for a period of 120 days in any 365 day period. It is understood and agreed that
in the event that this agreement (1) is terminated by the Company in accordance
with the second sentence of this Section 4 other than for Cause (as defined
below) or (2) is terminated by you voluntarily within the 90 day period
following December 31, 2003 only in the event TMP has not by the date of such
termination consummated a Disposition (defined below) of the bulk of its
Selection operations, then subject to (i) your execution and delivery of the
Company’s then current form of separation agreement and general release
applicable to similarly situated employees and (ii) the expiration of any
rescission period provided thereby (without the rescission having been
exercised), you shall, as your sole and exclusive remedy, be entitled to receive
as severance your then applicable base salary hereunder for a period of
twenty-four months, payable in regular installments in accordance with the
Company’s applicable payroll practice for salaried employees. Except as
expressly provided in the preceding sentence, in the event of the termination of
this agreement or your employment for any reason, the Company shall have no
further obligations to you hereunder or with respect to your employment from the
effective date of termination. “Cause” shall mean the occurrence of any one or
more of the following events: (i) your willful failure or gross negligence in
performance of your duties or compliance with the reasonable directions of the
CEO or the Designee that remains unremedied for a period of twenty (20) days
after the CEO or the Designee has given written notice specifying in reasonable
detail your failure to perform such duties or comply with such directions; (ii)
your failure to comply with a material employment policy of or contractual
obligation to the Company that remains unremedied for a period of twenty (20)
days after the CEO or the Designee has given written notice to you specifying in
reasonable detail your failure to comply; or (iii) your commission of (a) a
felony, (b) criminal dishonesty or (c) fraud. For purposes of clarity, it is
expressly understood and agreed that any and all changes in the identity of the
employer from TMP to one or more of its subsidiaries, successors-in-interest or
assignees as described in Section 6 shall not be deemed a termination of
employment by the Company hereunder. You acknowledge that the Company may deduct
from amounts payable to you under this agreement any tax withholdings and
payments, if any, required by law to be so deducted.

 

5. You acknowledge that you have not relied on any representation not set forth
in this agreement. You represent that you are free to enter into this employment
arrangement and that you are not bound by any restrictive covenants or similar
provisions restricting the performance of your duties hereunder. You acknowledge
that the effectiveness of this Agreement is expressly conditioned on your prompt
execution and delivery of the

 

2



--------------------------------------------------------------------------------

Mr. Richard Harris

November 27, 2002

Page 3

 

Confidentiality/Non-Solicitation Agreement and Mutual Agreement to Arbitrate
Claims in the forms provided by TMP.

 

6. As you are aware, TMP is contemplating a disposition of one or more of its
Search and/or Selection operations through a spin-off or similar transaction
(“Disposition”). It is expressly understood and agreed that the rights and
obligations of TMP hereunder may be assigned and delegated by TMP from time to
time to one or more of its subsidiaries or to successors-in-interest to or
assignees of the bulk of its Selection operations, whether any such
successor-in-interest or assignee arises as a consequence of a spin-off or other
transaction or series of transactions. From and after the date, if any, that a
successor-in-interest or assignee of the bulk of TMP’s Selection division is not
a subsidiary of TMP, the term “Company” shall mean and be a reference to such
successor-in-interest or assignee and TMP shall have no further liabilities for
Company obligations hereunder; prior thereto, the term “Company” shall mean and
be a reference to TMP. Nothing herein shall be deemed to require TMP to
consummate or endeavor to consummate a Disposition of its Selection division
through a spin-off or otherwise.

 

7. All notices, demands or other communications to be given or delivered under
or by reason of this agreement shall be in writing and shall be deemed to have
been properly served if delivered personally, by courier, or by certified or
registered mail, return receipt requested and first class postage prepaid, in
case of notice to the Company, to the attention of the CEO at the address set
forth on the first page of this agreement (in case of notices to TMP, with a
copy to Myron Olesnyckyj, TMP Worldwide Inc., 622 Third Avenue, 39th Floor, New
York, NY 10017) and in the case of notices to you to your office or residence
address, or such other addresses as the recipient party has specified by prior
written notice to the sending party. All such notices and communications shall
be deemed received upon the actual delivery thereof in accordance with the
foregoing.

 

8. You may not assign or delegate this agreement or any of your rights or
obligations hereunder without the prior written consent of the Company. All
references in this agreement to practices or policies of the Company are
references to such practices or policies as may be in effect from time to time.

 

9. This agreement (i) constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes any previous arrangements
relating thereto, as well as any previous arrangements relating to employment
between you and any of the Company’s affiliates, including but not limited to
any consulting arrangement, (ii) may be signed in counterparts, (iii) shall be
governed by the laws of the Commonwealth of Massachusetts (other than the
conflicts of laws provisions thereof) and (iv) may not be amended, terminated,
extended or waived orally.

 

3



--------------------------------------------------------------------------------

Mr. Richard Harris

November 27, 2002

Page 4

 

Please sign the additional originally executed copy of this letter in the space
provided for your signature below to indicate your acceptance and agreement with
the terms of this letter agreement and return one fully executed original to me.

 

Very truly yours, TMP WORLDWIDE INC. By:  

    /s/

   

--------------------------------------------------------------------------------

Name: Title:

 

Accepted and agreed:

/s/    Richard Harris

--------------------------------------------------------------------------------

Richard Harris

 

 

4